DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "retrieving the pre-fetch metadata".  There is insufficient antecedent basis for this limitation in the claim. While “metadata” and “prefetch data” have been previously identified, “prefetch metadata” has not and as such it is unclear what is considered “the prefetch metadata”. For the purposes of examination, “retrieving the prefetch metadata” will be interpreted as “retrieving the prefetch data”. 

Dependent claims 15 and 24 have substantially the same scope and limitations as claim 6, as they are respectively the corresponding Method and Node claims. Therefore claims 15 and 24 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons as above.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al "Aggressive Buffer Pool Warm-up after Restart in SQL Server" published 2016 hereinafter referred to as Park.

Regarding claim 1, Park teaches One or more non-transitory computer-readable media storing program instructions that, when executed by one or more processors (Park Part V. Evaluation, Section A. Experimental Setup, Pg. 35, "1) Hardware / Software Setup: We ran the experiments on three different I/O subsystems – Microsoft Azure Cloud VHDs, 10K RPM SAS HDDs, and SATA SSDs. For the cloud VHD evaluation, we used a Microsoft Azure A8 virtual machine instance [11]. The system runs SQL Server 2014 on the 64-bit Windows O/S (Windows Server 2012 R2 Datacenter) with 48GB of memory dedicated to the DBMS … The system has two Intel Xeon L5630 2.13GHz quad core processors";), cause the one or more processors to perform steps of:
 determining, by a node, identities of one or more target storage blocks of a plurality of storage blocks managed by a storage system,  wherein the node previously cached metadata corresponding to the one or more target storage blocks  (Park Part IV. THE NEW FRAMEWORK, Section A. Buffer Pool State Recorder: BSR, Pg. 33, "The main role of Buffer Pool State Recorder (BSR) is to periodically record the metadata (i.e., page ID, LRU-1, and LRU-2) of the cached pages in the buffer pool to an on-disk file"; Part IV. THE NEW FRAMEWORK, Section B. Warm-up Planner, Pg. 33, "Once the system has been restarted, the buffer pool needs to be warmed up by loading the pages that were previously cached in the buffer pool"; Examiners note: the system (node) tracks pages in the system (target storage blocks) and the associated metadata. upon restart, the system determines what metadata needs to be warmed up (previously cached metadata));
 receiving, by the node, metadata corresponding to the one or more target storage blocks (Park Part IV. THE NEW FRAMEWORK, Section C. Buffer Pool State Loader: BSL, Pg. 34, "The Buffer Pool State Loader (BSL) is executed right after the recovery process and the Warm-up Planner are completed. It issues actual I/O requests based on the two outputs from the Warm-up Planner – the sorted I/O request chunks (CK') and Estimation (see Figure 4)"); and
 storing, by the node, the metadata corresponding to the one or more target storage blocks in a cache memory of the node (Park Part IV. THE NEW FRAMEWORK, Section C. Buffer Pool State Loader: BSL, Pg. 34, "This BSL component considers the two cases illustrated in Figure 2, which allows it to: a) either warm up the buffer pool before accepting user queries, or b) warm up the buffer pool while concurrently admitting new user queries before the warm-up process is completed"; Examiners note: as previously noted, warming up the buffer is loading (storing) the previously cached pages).

Independent claims 10 and 19 have substantially the same scope and limitations as claim 1 as they are respectively the corresponding Method and Node claims. Therefore, claims 10 and 19 are also rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 2, Park teaches The one or more non-transitory computer-readable media of claim 1 wherein the one or more target storage blocks correspond to one or more blocks of the plurality of storage blocks for which metadata was previously cached by the node (Park Part IV. THE NEW FRAMEWORK, Section A. Buffer Pool State Recorder: BSR, Pg. 33, "The main role of Buffer Pool State Recorder (BSR) is to periodically record the metadata (i.e., page ID, LRU-1, and LRU-2) of the cached pages in the buffer pool to an on-disk file"; Part IV. THE NEW FRAMEWORK, Section B. Warm-up Planner, Pg. 33, "Once the system has been restarted, the buffer pool needs to be warmed up by loading the pages that were previously cached in the buffer pool"; Examiners note: the system (node) tracks pages in the system (target storage blocks) and the associated metadata. Upon restart, the system determines what metadata needs to be warmed up (previously cached metadata) corresponding to data on the disk (plurality of storage blocks)).

Dependent claims 11 and 20 have substantially the same scope and limitations as claim 2 as they are respectively the corresponding Method and Node claims. Therefore, claims 11 and 20 are also rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 3, Park teaches The one or more non-transitory computer-readable media of claim 1 wherein the one or more target storage blocks correspond to a virtual disk (Park Part V. EVALUATION, Section A. Experimental Setup, Pg. 35, "For the cloud VHD evaluation, we used a Microsoft Azure A8 virtual machine instance [11]"; Examiners note: a virtual machine instance uses a virtual disk), wherein an amount of metadata corresponding to the virtual disk that was previously cached by the node is greater than a threshold amount (Park Part IV. THE NEW FRAMEWORK, Section C. Buffer Pool State Loader: BSL, Pg. 34, "Note that in Scenario (b), if the value of Estimation is False, the BSL does not issue I/O requests for preloading hot pages since it cannot guarantee a speedup over the user query’s buffer pool warm-up as explained in Section 4.B.2. Also, the BSL component employs techniques such as discarding cold pages, LRU shifting, and piggybacking, which are briefly described below"; Part IV. THE NEW FRAMEWORK, Section B. Warm-up Planner, Pg. 34, "2) Warm-up Estimator: Warm-up Estimator, which is described in Algorithm 2, determines if using our framework results in a speedup over SQL Server’s aggressive page expansion strategy (with an assumption that all the expanded pages, 8 pages, are hot pages) … If B is greater than A (i.e., if AVG Hot Page Density is greater than Break-Even Hot Page Density), we can guarantee that the warm-up speed our framework brings is faster compared to simply using the aggressive page expansion"; Examiners note: if the system estimates that the number of hot pages (threshold) is high enough to provide a faster user experience, then the system warms up the cache).

Dependent claims 12 and 21 have substantially the same scope and limitations as claim 3 as they are respectively the corresponding Method and Node claims. Therefore, claims 12 and 21 are also rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 4, Park teaches The one or more non-transitory computer-readable media of claim 1 wherein the one or more target storage blocks correspond to a virtual disk (Park Part V. EVALUATION, Section A. Experimental Setup, Pg. 35, "For the cloud VHD evaluation, we used a Microsoft Azure A8 virtual machine instance [11]"; Examiners note: a virtual machine instance uses a virtual disk), wherein a ratio of a working set size of the virtual disk and a size of the virtual disk is greater than a threshold amount (Park Part IV. THE NEW FRAMEWORK, Section C. Buffer Pool State Loader: BSL, Pg. 34, "Note that in Scenario (b), if the value of Estimation is False, the BSL does not issue I/O requests for preloading hot pages since it cannot guarantee a speedup over the user query’s buffer pool warm-up as explained in Section 4.B.2. Also, the BSL component employs techniques such as discarding cold pages, LRU shifting, and piggybacking, which are briefly described below"; Part IV. THE NEW FRAMEWORK, Section B. Warm-up Planner, Pg. 34, "2) Warm-up Estimator: Warm-up Estimator, which is described in Algorithm 2, determines if using our framework results in a speedup over SQL Server’s aggressive page expansion strategy (with an assumption that all the expanded pages, 8 pages, are hot pages) … If B is greater than A (i.e., if AVG Hot Page Density is greater than Break-Even Hot Page Density), we can guarantee that the warm-up speed our framework brings is faster compared to simply using the aggressive page expansion"; Examiners note: the system is checking the density of hot pages (working set) compared to the disk size and only issues warmup requests if a threshold is satisfied).

Dependent claims 13 and 22 have substantially the same scope and limitations as claim 4 as they are respectively the corresponding Method and Node claims. Therefore, claims 13 and 22 are also rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 5, Park teaches The one or more non-transitory computer-readable media of claim 1 wherein determining the identities of the one or more target storage blocks is based on pre-fetch data that identifies the one or more target storage blocks (Park Part IV. THE NEW FRAMEWORK, Section A. Buffer Pool State Recorder: BSR, Pg. 33, "The main role of Buffer Pool State Recorder (BSR) is to periodically record the metadata (i.e., page ID, LRU-1, and LRU-2) of the cached pages in the buffer pool to an on-disk file"; Examiners note: the prefetch data is the snapshot of the metadata).

Dependent claims 14 and 23 have substantially the same scope and limitations as claim 5 as they are respectively the corresponding Method and Node claims. Therefore, claims 14 and 23 are also rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 6, Park teaches The one or more non-transitory computer-readable media of claim 5 wherein the steps further comprise retrieving the pre-fetch metadata from a persistent storage (Park Part IV. THE NEW FRAMEWORK, Section A. Buffer Pool State Recorder: BSR, Pg. 33, "The main role of Buffer Pool State Recorder (BSR) is to periodically record the metadata (i.e., page ID, LRU-1, and LRU-2) of the cached pages in the buffer pool to an on-disk file"; Examiners note: the disk referenced is either an HDD or an SSD depending on which experimental setup is reviewed, two types of persistent storage).

Dependent claims 15 and 24 have substantially the same scope and limitations as claim 6 as they are respectively the corresponding Method and Node claims. Therefore, claims 15 and 24 are also rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 7, Park teaches The one or more non-transitory computer-readable media of claim 1 wherein the steps are performed in response to a restart of the node (Park Part IV. THE NEW FRAMEWORK, Section B. Warm-up Planner, Pg. 33, "The Warm-up Planner consists of three subcomponents: a Warm-up I/O Planner, a Warm-up Estimator, and a Warm-up Arranger. The Warm-up Planner is executed as a part of the recovery process when the system restarts").

Dependent claims 16 and 25 have substantially the same scope and limitations as claim 7 as they are respectively the corresponding Method and Node claims. Therefore, claims 16 and 25 are also rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 8, Park teaches The one or more non-transitory computer-readable media of claim 1 wherein the steps are performed in response to a restart of the node, wherein the steps further comprise, prior to the restart of the node, storing prefetch data indicating the identities of the one or more target storage blocks (Park Part IV. THE NEW FRAMEWORK, Section B. Warm-up Planner, Pg. 33, "The Warm-up Planner consists of three subcomponents: a Warm-up I/O Planner, a Warm-up Estimator, and a Warm-up Arranger. The Warm-up Planner is executed as a part of the recovery process when the system restarts"; Part IV. THE NEW FRAMEWORK, Section A. Buffer Pool State Recorder: BSR, Pg. 33, "The main role of Buffer Pool State Recorder (BSR) is to periodically record the metadata (i.e., page ID, LRU-1, and LRU-2) of the cached pages in the buffer pool to an on-disk file"; Examiners note: as the system is operating (prior to restart), the system periodically takes snapshots of the metadata (prefetch data) for the cached pages in the buffer (target storage blocks)).

Dependent claims 17 and 26 have substantially the same scope and limitations as claim 8 as they are respectively the corresponding Method and Node claims. Therefore, claims 17 and 26 are also rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 9, Park teaches The one or more non-transitory computer-readable media of claim 8, wherein storing the prefetch data comprises storing the prefetch data in persistent storage (Park Part IV. THE NEW FRAMEWORK, Section A. Buffer Pool State Recorder: BSR, Pg. 33, "The main role of Buffer Pool State Recorder (BSR) is to periodically record the metadata (i.e., page ID, LRU-1, and LRU-2) of the cached pages in the buffer pool to an on-disk file"; Examiners note: the disk referenced is either an HDD or an SSD depending on which experimental setup is reviewed, two types of persistent storage).

Dependent claims 18 and 27 have substantially the same scope and limitations as claim 9 as they are respectively the corresponding Method and Node claims. Therefore, claims 18 and 27 are also rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132